                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

PABLO RIVERA, JR., #39468-177,               )
         Petitioner,                         )
vs.                                          )   No. 3:18-CV-2853-K (BH)
                                             )
M. UNDERWOOD, Warden,                        )
        Respondent.                          )

         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion

that the Findings and Conclusions of the Magistrate Judge are correct and they are

accepted as the Findings and Conclusions of the Court. For the reasons stated in the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge, the

petitioner’s filing, received on March 19, 2019 (doc. 9) is liberally construed as a motion

to alter or amend the judgment under Fed. R. Civ. P. 59(e) and GRANTED, and the

judgment dismissing this case under Fed. R. Civ. P. 41(b) is hereby VACATED.

       SO ORDERED.

       Signed March 29, 2019.




                                          ED KINKEADE
                                          UNITED STATES DISTRICT JUDGE
